Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
	This action is being mailed in response to Applicants amendments/remarks after notice of allowance (12/14/2021). In light of the claim amendments and the following examiner’s amendments, the rejections of record are withdrawn. The withdrawn claims 4-7 have been rejoined and claims 8-11 are cancelled. Claims 1-7 are allowed. 
Pursuant to the procedures set forth in MPEP § 821.04(b), claims 4-7 directed to the process of making the product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 8-11 directed to the invention(s) of the product and packaging has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I-II as set forth in the Office action mailed on 10/29/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with inventor Grossman on 11/22/2021.
The application has been amended as follows: 
	1. DELETE claims 8-11.
	2. REWRITE claims 1-7 as follows:
1. A method of dividing and linearly tapering doses and administering opioids, comprising: 
providing patients with a medication with doses specifically intended, designed, and made to be consumed orally, a tablet or a film, for the purpose of treating individuals addicted to or dependent upon opioids, or diagnosed with opioid use disorder, for the purpose of reducing said individuals' opioid consumption to zero, between two and eight doses of buprenorphine opioid, at intervals of three to twenty-four hours, inclusive, 

following said initial period with a second period of opioid administration with a duration of between 100 to 900 weeks, wherein a linear reduction once each week of the daily dose of said opioid in the range of a reduction from 0.002 to 0.030 milligrams per week, with administration continuing in divided doses between one time and eight times per day; 
following said second period of 100 to 900 weeks with a third time period having a duration of from five and 15 weeks, wherein a daily dosage of said opioid in the range of 0.0005 milligrams to 0.0200 milligrams per day, at the same dosage every day through entirety of period 3, is administered in divided doses from two to eight times per day; 
following said third period of five to 15 weeks with a fourth time period with a duration from four to eight weeks, wherein said daily dosage is a placebo containing zero milligrams of said opioid, administered four, three, two and one time(s) per day, each dose configuration of four, three, two or one time(s) per day to have a duration of at least one week.






administering, following said initial period with a second period, that being of 100 weeks duration, of buprenorphine wherein the linear reduction of buprenorphine is a 0.02 (two one- hundredths) milligrams reduction per week, of the daily dose; 
administering, following the said second period of 100 weeks, during a third time period having a duration of ten weeks, wherein a daily dosage of said opioid of 0.01 (one one- hundredth) mg/day in four divided doses per day of 0.0025 (twenty-five thousandths) milligrams; 
administering, following said third period with a fourth time period with a duration of four weeks, wherein said total daily dosage of opioid is zero mg and doses consist of doses identical in appearance, protocol and packaging to all previous active doses, with the exception that in the first of the final four weeks there are four inert doses per day, in the second of the four weeks there are three inert doses a day, in the third week being two inert doses a day, and in the final week of the taper regimen, there being one inert dose per day, doses during these four weeks being dispensed at six, eight, twelve and 

	3. A method of claim 1 of administering buprenorphine in a 218-week taper regimen, comprising: 
providing patients with a medication with doses specifically intended, designed, and made to be consumed orally, a tablet or a film, for the purpose of treating individuals addicted to or dependent upon opioids, or diagnosed with opioid use disorder, for the purpose of reducing said individuals' opioid consumption to zero, for an initial time period of four weeks, a daily dose of 2 mg/day total in four divided doses of 0.500 mg, four times per day, all daily total dosing being administered in four divided doses at six-hour intervals, throughout; 
administering, following said initial period with a second period, that being of 200 weeks duration, of buprenorphine, wherein the linear reduction of buprenorphine is a 0.01 (one one-hundredth) milligram reduction per week, of the daily dose, which is administered in four divided doses; 
administering, following the said second period of 200 weeks, during a third time period having a duration of ten weeks, wherein a daily dosage of said opioid of 0.01 (one one-hundredth) mg/day in four divided doses per day of 0.0025 (twenty-five thousandths) milligrams; 
administering, following said third period with a fourth time period with a duration of four weeks, wherein said total daily dosage of opioid is zero mg and doses consist of doses and dosing identical in appearance, protocol and packaging to all previous active 

	4. A method of manufacturing a taper regimen of opioid medication, said taper regimen comprising: 
	starting with manufacture of a dose of medication in the range of one to eight milligrams (mg), intended for the initial period of four weeks or more, during which time this is the daily per day total, manufactured to be administered as four divided doses; 
manufacturing the medication for a range of 100 to 900 weeks, during said weeks the dose of opioid being reduced weekly in the range of 0.01 (one one-hundredth) to 0.03 (three one-hundredths) mg opioid; 
manufacturing medication for administration during the period following 100 to 900 weeks, of five to fifteen weeks duration, being a dose of 0.01 (one one-hundredth) mg opioid, manufactured as four divided doses of 0.0025 mg opioid, and; 
manufacturing medication to follow the five to fifteen weeks of 0.01 mg opioid total per day, by one to ten weeks of doubly unblinded inert doses, this final sequence completing any specific said taper regimen; wherein said manufacturing includes the steps of combininq inqredients that are proportional to the manufacturinq protocol 
mixing to complete homogeneity 103 (one hundred and three) kilograms of a mixture consisting of 0.515 kilograms of buprenorphine, and 102.485 (one hundred and two point four eight five) kilograms, inert filler/binder/diluent;
removing 4.000 (four) kilograms of the 103 kg mixture (leaving 99 kg) with said 103 kg consisting of 0.5% active ingredient buprenorphine and 99.5% inactive mixture; 
processing the 4.000 (four) kilograms that are removed, to manufacture 40,000 doses/tablets (minus normal manufacturing loss due to equipment adhesion or other cause) of 100 mg, each dose/tablet containing 0.500 mg of buprenorphine; 
adding precisely one kilogram of the inert components: filler, binder, diluent to the above mass of 99 kilograms (kg) (the 103 kg mass above minus 4 kg removed) to reconstitute to 100 kg;
maintaining consistent moisture content through quantitative assay; 
replicating the above protocol by performing 99 (ninety-nine) additional actions of continuing the portion-removal/reconstitution method, at each step removing 1 (one) kg of mixture of active/inactive mixture for processing into tablets/doses and then reconstituting the batch, with one kg of inert binder/filler/diluent, to 100 kg; processing at each step the removed one kg of compound into 10,000 doses, or multiples thereof; 
continuing the portion-removal/reconstitutions, through the 100th portion-removal /reconstitution, with the dose being produced in the 100th step containing 0.005 (five one- thousandths) mg per 100 (hundred) mg tablet/dose; 

mixing the resultant 200 (two hundred) kg mass to homogeneity, wherein said 200 kg batch is processed into doses of 100 mg that each contains 0.0025 (twenty-five ten-thousandths) mg of buprenorphine per 100 mg dose; 
removing 10 (ten) kg of said 200 kg of mixture to produce a number of doses equal to ten times the number of each previous week thereby providing ten weeks of a 0.0025 mg/100 mg dose, and; 
utilizing whatever portion of the remaining 190 kg of mixture is required for the final ten weeks of other regimens.

5. A method of manufacture of claim 4, of a taper regimen of doses of buprenorphine, with 98% of the reduction steps being in a linear fashion, with a duration of 118 weeks, wherein the manufactured product incorporates the following dosing requirements of starting at 0.5 (one-half) mg of buprenorphine, reducing manufactured doses in increments of 0.005 (five one-thousandths) mg of buprenorphine, and producing also doses of 0.0025 (twenty-five one-thousandths) mg of buprenorphine, comprising: 
mixing to complete homogeneity 103 (one hundred and three) kilograms of a mixture consisting of 0.515 kilograms of buprenorphine, and 102.485 (one hundred and two point four eight five) kilograms of pharmacologically inert filler/binder/diluent; 
removing 4.000 (four) kilograms of the 103 kg mixture (leaving 99 kg) with said 103 kg consisting of 0.5% active ingredient buprenorphine and 99.5% inactive mixture; 

adding precisely one kilogram of the inert components: filler, binder, diluent to the above mass of 99 kilograms (kg) (the 103 kg mass above minus 4 kg removed) to reconstitute to 100 kg;
maintaining consistent moisture content through quantitative assay; 
replicating the above protocol by performing 99 (ninety-nine) additional actions of continuing the portion-removal/reconstitution method, at each step removing 1 (one) kg of mixture of active/inactive mixture for processing into tablets/doses and then reconstituting the batch, with one kg of inert binder/filler/diluent, to 100 kg; processing at each step the removed one kg of compound into 10,000 doses, or multiples thereof; 
continuing the portion-removal/reconstitutions, through the 100th portion-removal /reconstitution, with the dose being produced in the 100th step containing 0.005 (five one- thousandths) mg per 100 (hundred) mg tablet/dose; 
adding 101 (one hundred and one) kg, immediately following the 100th portion-removal, of inert mixture; 
mixing the resultant 200 (two hundred) kg mass to homogeneity, wherein said 200 kg batch is processed into doses of 100 mg that each contains 0.0025 (twenty-five ten-thousandths) mg of buprenorphine per 100 mg dose; 
removing 10 (ten) kg of said 200 kg of mixture to produce a number of doses equal to ten times the number of each previous week thereby providing ten weeks of a 0.0025 mg/100 mg dose, and; 


6. A method of manufacture of claim 4 of medication for a taper regimen of doses of buprenorphine, with 99% of the reduction steps being in a linear fashion, with a duration of 218 weeks, wherein the manufactured product incorporates the following dosing requirements of starting at 0.5 (one- half) mg of buprenorphine, reducing manufactured doses in increments of 0.0025 (five one-thousandths) mg of buprenorphine, comprising: 
combining, through thorough mixing, 1.015 (one and fifteen-thousandths) kilograms (kg) of buprenorphine and 201.985 (two hundred point nine eight five) kg of inert filler/binder/diluent, the total mass being 203.000 kg of totally homogenous compound mixture; 
removing 4 (four) kg of this mixture, with each one kg of these removed 4 kg thereby containing 0.005 kg of buprenorphine per kg of mixture; 
manufacturing from these removed 4 kg, 100 mg tablets, each containing 0.5 mg buprenorphine/100 (milligram) mg dose or tablet, suitable for the first four weeks of the 218 week regimen; 
adding one kilogram of inert mixture to the 199 kg of compound mixture (said 199 kg consisting of active and inert ingredients as per immediately above) to make 200 kg of compound containing 0.995 (nine hundred and ninety-five thousandths) kg buprenorphine; 
th week of the 218-week protocol;
repeating this protocol 197 additional times, of removing one kg of active/inert compound and replacing with one kg of inert ingredients, and making 100 mg tablets, with each step producing a tablet containing 0.0025 less of buprenorphine than the previous step, until; 
producing in the final portion-removal/reconstitution process, 0.0025 mg per 100 mg tablet, each being one-quarter of the four times per day 0.01 mg daily dose, thereby having completed manufacture of 200 successive doses, each reducing by the amount of 0.0025 mg of buprenorphine.

7. A method of manufacture of claim 4, of a taper regimen medication comprising the opioid buprenorphine in a uniformly saturated matrix of precisely cuttable film, suitable for sublingual or buccal use, of precisely known concentration; taking said film and cutting into smaller pieces, each now containing a precisely known amount of buprenorphine, including taking a sheet 10 cm x 10 cm, containing 1.0 mg of buprenorphine total, or a sheet of film of any size with a known concentration of buprenorphine; cutting, the 10 cm x 10 cm sheet into one hundred pieces of each 1 2, each square containing 0.01 mg of buprenorphine; combining these cut pieces so as to obtain any desired dose that is a multiple of 0.01 mg; initial sheets of different concentrations containing 0.5000, 0.4500, 0.4000, 0.3500, 0.3000, 0.2500, 0.2000, 0.1500, 0.1000, 0.0500 mg of buprenorphine are cut for dose ranges respectively of 0.4525 - 0.5000, 0.4025 - 0.4500, 0.3525 - 0.4000, 0.3025 - 0.3500, 0.2525 - 0.3000, 0.2025 - 0.2500, 0.1525 - 0.2000, 0.1025 - 0.1500, 0.0525 - 0.1000, 0.0025 - 0.0500 mg buprenorphine and combining said cut pieces for buccal or sublingual administration to produce any desired dose that is a multiple of 0.01 mg buprenorphine.

				REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art Slater and Peroutka teaches a method of reducing withdrawal of addiction to agents, e.g. opioid use with dose reduction and tapering. However, the references fail to teach the specific dosage regimen and the periods of administration as in the instant method(s). The prior art do not anticipate or make obvious the claimed opioid taper regimen method or the method of manufacturing the taper regimen of buprenorphine opioid medication. Hence claims 1-7 are allowed.






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627